Case 2:18-cr-00151 Document 291 . Filed 08/22/19 Page 1 of 15 PagelD #: 15021

b A

   

United States Department of Justice

United States Attorney
| Southern District of West Virginia

 

 

Robert C. Byrd United States Courthouse Mailing Address
300 Virginia Street, East Post Office Box 1713
Suite 4000 Charleston, WV 25326
Charleston, WV 25301 304-345-2200
1-800-659-8726 FAX: 304-347-5104

August 7, 2019

Michael Hissam

Isaac Forman

Hissam Forman Donovan Ritchie PLLC
707 Virginia Street East, Suite 260
Charleston, WV 25301

Re: United States v. Muhammed Samer Nasher-Alneam, M.D.
Criminal No. 2:18-cr-00151 (USDC SDWV)

Dear Sirs:

This will confirm our conversations with regard to your
client, Muhammed Samer Nasher-Alneam, M.D. (hereinafter “Dr.
Nasher”). As a result of these conversations, it is agreed by and
between the United States and Dr. Nasher as follows:

1. PENDING CHARGES. Dr. Nasher is charged in a forty~
three-count third superseding indictment as follows:

(a) Counts One through Eleven and Fifteen through Twenty-
Four charge Dr. Nasher with violations of 18 U.S.C. §§
1347 and 2 (health care fraud);

(6) Counts Twelve through Fourteen charge Dr. Nasher: with
violations of 18 U.S.C. §§ 1347 and 2 (health care fraud
causing death);

(c) Counts Twenty-Five through Thirty-Eight charge Dr.
Nasher with violations of 21 U.S.C. § 841(a) (1) (illegal
distribution of controlled substances);

(d) Counts Thirty-Nine through Forty-One charge Dr. Nasher

Se pf

Defendant’s
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 2 of 15 PagelD #: 15022

Michael Hissam
isaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page 2

with violations of 21 U.S.C. §§ 841(a)(1) and (b) (1) (C)
(illegal distribution of controlled substances causing
death); and

(e) Counts Forty-Two and Forty-Three charge Dr. Nasher with
violations of 21 U.S.C. § 856(a) (1) (maintaining a drug
involved premises).

2. RESOLUTION OF CHARGES. Dr. Nasher will plead guilty to
Count 25 of said third superseding indictment, which charges him
with a violation of 21 U.S.C. § 841 (a) (1) (illegal distribution of
a controlled substance). Following final disposition, the United
States will move the Court to dismiss Counts One through Twenty-
Four and Twenty-Six through Forty-Three in Criminal No. 2:18-cr-
00151 as to Dr. Nasher, and will move the Fourth Circuit of Appeals
to dismiss the interlocutory appeal in Case No. 19-4527 as to Dr.
Nasher.

3. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which

Dr. Nasher will be exposed by virtue of this guilty plea is as
follows:

(a) Imprisonment for a period of up to 20 years; }

(0) A fine of $1 million, or twice the gross pecuniary gain
or twice the gross pecuniary loss resulting from
defendant’s conduct, whichever is greater;

(c) A term of supervised release of at least 3 years;

(d) A mandatory special assessment of $100.00 pursuant to 18
U.S.C. § 3013;

(e) An order of restitution pursuant to 18 U.S.C. §§ 3663

 

1 Tf the Court accepts the plea agreement the maximum is
imprisonment of 120 months, as set forth in Paragraph 13 below.

S “ NS
Defendant’s
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 3 of 15 PagelD #: 15023

Michael Hissam
Isaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page 3

and 3664, or as otherwise set forth in this plea
agreement; and

(f£) Pursuant to 21 U.S.C. § 862(a) (1), the Court may deny
certain federal benefits to Dr. Nasher for a period of
5 years.

4, SPECIAL ASSESSMENT. Prior to the entry of a plea
pursuant to this plea agreement, Dr. Nasher will tender a check or
money order to the Clerk of the United States District Court for
$100.00, which check or money order shall indicate on its face the
name of defendant and the case number. The sum received by the
Clerk will be applied toward the special assessment imposed by the
Court at sentencing. Dr. Nasher will obtain a receipt of payment
from the Clerk and will tender a copy of such receipt to the United
States, to be filed with the Court as an attachment to this plea
agreement. If Dr. Nasher fails to provide proof of payment of the
special assessment prior to or at the plea proceeding, the United
States will have the right to void this plea agreement. In the
event this plea agreement becomes void after payment of the special
assessment, such sum shall be promptly returned to Dr. Nasher.

5, FORFEITURE. Notwithstanding the offense of conviction,
Dr. Nasher hereby agrees as follows:

(a) That the United States can establish by a preponderance
of the evidence the controlled substance offenses
charged in the Third Superseding Indictment for purposes
of supporting a criminal and/or civil forfeiture
proceeding against him;

(bo) To forfeit to the United States any and all property in
Dr. Nasher’s possession or under his control which
constitutes proceeds of or facilitated the distribution
of controlled substances including, but not limited to,
$149,480.75 in United States Currency which was seized

on or about February 22, 2018, from Branch Banking &
SL a/

Defendant’s
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 4 of 15 PagelD #: 15024

Michael Hissam

Tsaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page 4

Trust account number ******5821, held in the name of
Neurology & Pain Center, PLLC, and a 2014 Acura RDX Sport
Utility Vehicle, Vehicle ID Number 5J78TB4H32EL002708,
seized on or about February 22, 2018.

(c} To assist the United States and its agents in identifying
all such property, regardless of its location and the
manner in which it is titled. Any such identified
property deemed forfeitable by the United States will
then be forfeited pursuant to 21 U.S.C. § § 881(a) or
853 (a), in either an administrative or judicial
forfeiture action;

(d) To fully complete and execute, under oath, a Financial
Affidavit in a form supplied by the United States and to
return to counsel for the United States the completed
Affidavit within seven calendar days from the date of
signing this plea agreement;

(e) To provide sworn testimony and to execute any documents
deemed necessary by the United States to effectuate the
forfeiture and to transfer title to the said property to
‘the United States; and

(f) To waive any defenses to this criminal action, or to any
related administrative or judicial forfeiture action,
based in whole or in part on the Excessive Fines Clause
of the Eighth Amendment to the Constitution, or the
holding or principles set forth in United States v.
Alexander, 509 U.S. 544 (1993); United States v.
Bajakajian, 524 U.S. 321 (1998); United States v.
Austin, 509 U.S. 602 (1993); and their progeny.

6. PAYMENT OF MONETARY PENALTIES. Dr. Nasher authorizes the
Financial Litigation Unit in the United States Attorney’s Office
to obtain a credit report from any major credit reporting agency
prior to sentencing in order to assess his financial condition for

Se aw

Defendant’s
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 5 of 15 PagelD #: 15025

Michael Hissam
Isaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page 5

sentencing purposes. Dr. Nasher agrees not to object to the
District Court ordering all monetary penalties (including the
special assessment, fine, court costs, and any restitution that
does not exceed the amount set forth in this plea agreement) to be
due and payable in full immediately and subject to immediate
enforcement by the United States. So long as the monetary
penalties are ordered to be due and payable in full immediately,
Dr. Nasher further agrees not to object to the District Court
imposing any schedule of payments as merely a minimum schedule of
payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment.

Dr. Nasher authorizes the United States, through the
Financial Litigation Unit, to submit any unpaid criminal monetary
penalty to the United States Treasury for offset in accordance
with the Treasury Offset Program, regardless of the defendant’s
payment status or history at that time.

In addition to any payment ordered by the Court, Dr. Nasher
shall pay all monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Dr. Nasher agrees that if he retains counsel or has appointed
counsel in response to the United States’ efforts to collect any
monetary penalty, he shall immediately notify the United States
Attorney’s Office, Attention: Financial Litigation Unit, P.O. Box
1713, Charleston, West Virginia 25326-1713, in writing and shall
instruct his attorney to notify FLU immediately of his
representation.

7. SURRENDER OF REGISTRATION. Dr. Nasher agrees:

(a) To surrender his Drug Enforcement Administration
Certificate of Registration (DEA Form 223);

Sal
Defendant’s
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 6 of 15 PagelD #: 15026

Michael Hissam
Isaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page 6

(b}) Not to oppose revocation of his registration to dispense
controlled substances pursuant to 21 U.S.C. § 824(a) and
21 C.F.R. § 1301.45 on any ground, including on the
ground that he has:

i. been convicted of a felony relating to a controlled
substance; and

Li. committed such acts as would render his
registration under 21 U.S.C. § 823 inconsistent
with the public interest as determined under that
section.

8. SURRENDER OF MEDICAL LICENSE. Dr. Nasher hereby agrees
to surrender and abandon to the United States his license to
practice as a medical doctor, West Virginia license number 21191.
Dr. Nasher agrees to permanently surrender the license and to never
seek reinstatement of said license or a license to practice as a
medical doctor in any other state. Dr. Nasher further agrees that,
prior to sentencing in this case, he will provide this executed
agreement to the West Virginia Board of Medicine and to voluntarily
enter into a consent order with the West Virginia Board of Medicine
which permanently revokes his license to practice as a medical
doctor.

9. COOPERATION. Dr. Nasher will be forthright and truthful
with this office and other law enforcement agencies with regard to
all inquiries made pursuant to this agreement, and will give
signed, sworn statements and grand jury and trial testimony upon

request of the United States. In complying with this provision,
Dr. Nasher may have counsel present except when appearing before
a grand jury. Further, Dr. Nasher agrees to be named as an

unindicted co-conspirator and unindicted aider and abettor, as
appropriate, in subsequent indictments or informations.

10. USE IMMUNITY. Unless this agreement becomes void due
to a violation of any of its terms by Dr. Nasher, and except as

ol
Defendant's
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 7 of 15 PagelD #: 15027

Michael Hissam

Tsaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page 7

expressly provided for in paragraph 12 below, nothing contained in
any statement or testimony provided by him pursuant to this
agreement, or any evidence developed therefrom, will be used
against him, directly or indirectly, in any further criminal
prosecutions or in determining the applicable guideline range
under the Federal Sentencing Guidelines.

ll. LIMITATIONS ON IMMUNITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Dr. Nasher for any violations of federal or state laws.
The United States reserves the right to prosecute Dr. Nasher for
perjury or false statement if such a situation should occur
pursuant to this agreement.

12. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Dr. Nasher stipulate and agree that the facts
comprising the offense of conviction include the facts outlined in
the “Stipulation of Facts,” a copy of which is attached hereto as
“Plea Agreement Exhibit A.”

Dr. Nasher agrees that if he withdraws from this agreement,
or this agreement is voided as a result of a breach of its terms
by him, and he is subsequently tried for his conduct alleged in
the indictment, as more specifically described in the Stipulation
of Facts, the United States may use and introduce the Stipulation
of Facts in the United States case-in-chief, in cross-examination
of Dr. Nasher or of any of his witnesses, or in rebuttal of any
testimony introduced by him or on his behalf. Dr. Nasher knowingly
and voluntarily waives, see United States v. Mezzanatto, 513 U.S.
196 (1995), any right he has pursuant to Fed. R. Evid. 410 that
would prohibit such use of the Stipulation of Facts. If the Court
does not accept the plea agreement through no fault of the
defendant, or the Court declares the agreement void due to a breach
of its terms by the United States, the Stipulation of Facts cannot

 

/
SA

Defendant's
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 8 of 15 PagelD #: 15028

Michael Hissam

Isaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page 8

be used by the United States.

The United States and Dr. Nasher understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
Lf some or all of the Stipulation of Facts is not accepted by the
Court, the parties will not have the right to withdraw from the
plea agreement.

13. RULE 1I1(e¢) (1) (C) AGREEMENT. Pursuant to Rule 11(c) (1) (C)
of the Federal Rules of Criminal Procedure, the United States and
Dr. Nasher agree that a sentence of imprisonment of at least 60
months in prison and no more than 120 months in prison is the
appropriate disposition of this case. Dr. Nasher understands that
this agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C) is not
binding on the District Court unless and until the District Court
accepts this plea agreement. If the Court refuses to accept this
plea agreement, Dr. Nasher has the right to void this agreement
and may withdraw his guilty plea.

Notwithstanding the agreement of the parties regarding the
appropriate disposition of this case, the parties agree that at
the sentencing hearing, the United States can establish by a
preponderance of evidence that all of the controlled substance
distributions alleged in the third superseding indictment (Counts
Twenty-Five through Thirty-Bight) were not for legitimate medical
purposes and were beyond the bounds of professional medical
practice.

14. WAIVER OF APPEAL AND COLLATERAL ATTACK. Dr. Nasher and
the United States both knowingly and voluntarily waives the right
to seek appellate review of the conviction and of any sentence of
imprisonment, fine, or term of supervised release imposed by the
District Court, or the manner in which the sentence was determined,
on any ground whatsoever including any ground set forth in 18
U.S.C. § 3742(a), except that both parties may appeal a sentence
of imprisonment that deviates from the sentencing range agreed
upon pursuant to Fed, R. Crim. P. l11(c)(1)(C) as set forth in

va

Defendant’s
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 9 of 15 PagelD #: 15029

Michael Hissam
Isaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page 9

Paragraph 13 above. Dr. Nasher also knowingly and voluntarily
waives any right to seek appellate review of any claim or argument
that (1) the statute of conviction, 21 U.S.C. § 841(a) (1) is
unconstitutional, and (2) Dr. Nasher’s conduct set forth in the
Stipulation of Facts (Plea Agreement Exhibit A) does not fall
within the scope of 21 U.S.C. § 841 (a) (1).

Dr. Nasher also knowingly and voluntarily waives the right to
challenge his guilty plea and conviction resulting from this plea
agreement, and any sentence imposed for the conviction, in any
collateral attack, including but not limited to a motion brought
under 28 U.S.C. § 2255.

The waivers noted above shall not apply to a post~conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

15. WAIVER OF FOIA AND PRIVACY RIGHT. Dr. Nasher knowingly
and voluntarily waives all rights, whether asserted directly or by
a representative, to request or receive from any department or
agency of the United States any records pertaining to the
investigation or prosecution of this case, including without any
limitation any records that may be sought under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, following final disposition.

16. FINAL DISPOSITION. The matter of sentencing is within
the sole discretion of the Court. The United States has made no
representations or promises as to a specific sentence, except as
set forth in Paragraph 13 above. The United States reserves the
right to:

(a) Inform the Probation Office and the Court of all relevant
facts and conduct;

{b) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553(a);

f
SS. Ah

Defendant’s
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 10 of 15 PagelD #: 15030

Michael Hissam

Isaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page 10

(c) Respond to questions raised by the Court;

(ad) Correct inaccuracies or inadequacies in the presentence
report;

(e) Respond to statements made to the Court by or on behalf
of Dr. Nasher;

(£) Advise the Court concerning the nature and extent of Dr.
Nasher’s cooperation; and

(g) Address the Court regarding the issue of Dr. Nasher's
acceptance of responsibility.

17. VOIDING OF AGREEMENT. If either the United States or
Dr. Nasher violates the terms of this agreement, the other party
will have the right to void this agreement. If the Court refuses
to accept this agreement, it shall be void.

18. ENTIRETY OF AGREEMENT. This written agreement
constitutes the entire agreement between the United States and Dr.
Nasher in this matter. There are no agreements, understandings

or recommendations as to any other pending or future charges
against Dr. Nasher in any Court other than the United States
District Court for the Southern District of West Virginia.

Siw

Defendant’s
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 11 of 15 PagelD #: 15031

Michael Hissam
Isaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page ll

Acknowledged and agreed to on behalf of the United States:

 

Lf

SLAs

Defendant's
Initials
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 12 of 15 PagelD #: 15032

Michael Hissam

Tsaac Forman

August 7, 2019 Re: Muhammed Samer Nasher-Alneam, M.D.
Page 12

IT hereby acknowledge by my initials at the bottom of each of the
foregoing pages and by my signature on the last page of this 1ll-
page agreement that I have read and carefully discussed every part
of it with my attorneys, that I understand the terms of this
agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further acknowledge that
my attorneys have advised me of my rights, possible defenses, the
Sentencing Guideline provisions, and the consequences of entering
into this agreement, that no promises or inducements have been
made to me other than those in this agreement, and that no one has
threatened me or forced me in any way to enter into this agreement.
Finally, I am satisfied with the representation of my attorneys in
this matter.

 

 

    

 

 

  

 

 

~ ‘
Sein ey we Swe gd ge — |) - LY

Muhammed Samer Nasher-Alneam, M.D. Date Signed
Defendant

eee a,

‘A if ee f¢ ¢ , a
Nike bbe fn Co EB S-p2-— (9
Michael Hissam® ~ Date Signed
Counsel for Defendant

a -

Isaac Forman Date Signed

Counsel for Defendant
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 13 of 15 PagelD #: 15033

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON

UNITED STATES OF AMERICA

v. CRIMINAL NO. 2:18-cr-00151

MUHAMMED SAMER NASHER-ALNEAM, M.D.

STIPULATION OF FACTS

 

The United States and Muhammed Samer Nasher-Alneam, M.D.
(hereinafter “defendant or I”) stipulate and agree that the facts
comprising the offense of conviction (Count 25 in the Third
Superseding Indictment in the Southern District of West Virginia,
Criminal No, 2:19-cr-00151) include the following: }

Background

The following information applies to the period from July
2013 through February 2018. I am a medical doctor licensed to
practice medicine within the State of West Virginia. I also hold
a Drug Enforcement Administration (DEA) registration number that
allows me to prescribe controlled substances, including Schedule
II controlled substances, for legitimate medical purposes and
within the bounds of a professional medical practice. I understand
that as part of prescribing for legitimate medical purposes and
within the bounds of a professional medical practice I am required
to maintain appropriate medical documentation, as part of a
patient’s medical record, supporting and Justifying the
prescribing of Schedule II controlled substances. My medical

 

i This Stipulation of Facts does not contain each and every fact
known to defendant and to the United States concerning his
involvement and the involvement of others in the charge set forth
in Count 25 in the Third Superseding Indictment.
PLEA AGREEMENT EXHIBIT A
L
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 14 of 15 PagelD #: 15034

practice, “Neurology & Pain Center, PLLC” has been located at 4501
MacCorkle Avenue SE, Suite A, Charleston, Kanawha County, within
the Southern District of West Virginia since approximately March
2015. Prior to March 2015, my practice was located at 401 Division
Street, South Charleston, Kanawha County, within the Southern
District of West Virginia. No other physicians have practiced at
Neurology & Pain Center during the relevant time.

Factual Basis for the Plea

On or about July 15, 2014, at or near South Charleston,
Kanawha County, West Virginia, I provided a prescription to patient
B.N., for 930 10 mg methadone pills, a Schedule II controlled
substance. I did not maintain any medical record for patient B.N.
nor did I document any justification as to the legitimate medical
purpose for distributing the controlled substance. For these
reasons, this distribution was not within the bounds of
professional medical practice or for a legitimate medical purpose.

On or about July 23, 2014, at or near South Charleston,
Kanawha County, West Virginia, I provided a second prescription to
patient B.N., this time for 120 30 mg oxycodone pills, a Schedule
If controlled substance. Again, I did not maintain any medical
record for patient B.N. nor did I document any justification as to
the legitimate medical purpose for distributing the controlled
substance. For these reasons, this distribution was not within the
bounds of professional medical practice or for a legitimate medical
purpose.

While the B.N. identified in each prescription described
above was same person, B.N.’s last name was spelled differently
on the gs ad prescription and a different date of birth was
listed. Additionally, each prescription was filled at a different
pharmacy, contrary to the terms of the pain contract I required my
patients to sign.

    
 

PLEA AGREEMENT EXHIBIT A
2
Case 2:18-cr-00151 Document 291 Filed 08/22/19 Page 15 of 15 PagelD #: 15035

Stipulated and agreed to:

 

Stuy ay KY ac hey g / if / /G
Muhammed Samer Nasher-Alneam, M.D. Date
Defendant

oe

  

Co.
isaac Forman
Counsel for Defendant

“2, ZZ. KZ
YA , Dee

Lb fe _— a é
Michaél Hissdm
Coufigel

  
 
 

 

Date

  
     
   

 

 

“Alan’G. McGoniga
Assistant United States Attorney

PLEA AGREEMENT EXHIBIT A
3
